By the Court.

Lumpkin, J.
delivering the opinion.
[1.] The bill, as amended, cannot be sustained. As at first framed, it made a clear case for Equity. As amended, the complainants, by their own showing, have a full, complete and adequate remedy at Law. Consequently; it is not a case of election; for by electing to abide by the amendment, they elect to go out of Court.
The judgment below, then, must be affirmed, with leave to the parties to strike out the amendment and stand upon the original bill. Upon the doing of which, within a reasonable time, it is the direction of this Court that the order dismissing the bill be set aside, and the cause re-instated.